
	

113 SRES 441 ATS: Designating the week of May 1 through May 7, 2014, as “National Physical Education and Sport Week”.
U.S. Senate
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 441
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2014
			Ms. Klobuchar (for herself, Mr. Thune, and Mr. Franken) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		May 13, 2014Committee discharged; considered and agreed toRESOLUTION
		Designating the week of May 1 through May 7, 2014, as National Physical Education and Sport Week.
	
	
		
			Whereas according to the 2012 Shape of the Nation Report, there has been a dramatic increase in
			 obesity in the United States over the last 20 years, and obesity rates are
			 high;Whereas over 30 percent of children in the United States are overweight or obese;Whereas according to the Centers for Disease Control and Prevention, over 48 percent of high school
			 students do not attend physical education classes in an average week;Whereas according to Department of Health and Human Services Physical Activity Guidelines for
			 Americans, children and adolescents between the ages of 6 and 17 should
			 engage in 60 minutes or more of physical activity daily, including
			 aerobic, muscle strengthening, and bone strengthening exercises;Whereas regular physical activity is necessary to support normal and healthy growth in children and
			 is essential to the continued health and well-being of children; andWhereas Congress strongly supports efforts to increase
			 physical activity and participation of children and youth in sports: Now,
			 therefore, be it
	
		
			That the Senate—
			
				(1)
				designates the
			 week of May 1 through May 7, 2014, as National Physical Education and
			 Sport Week;
			
				(2)
				recognizes
			 National Physical Education and Sport Week and the central role of
			 physical
			 education and sports in creating a healthy lifestyle for all children and
			 youth;
			
				(3)
				supports the
			 implementation of local school wellness policies (as that term is
			 described in
			 section 9A of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1758b)) that include ambitious goals for physical education, physical
			 activity,
			 and other activities that address the childhood obesity epidemic and
			 promote
			 child wellness; and
			
				(4)
				encourages
			 schools to offer physical education classes to students and work with
			 community
			 partners to provide opportunities and safe spaces for physical activities
			 before and after school and during the summer months for all children and
			 youth.
			
